Citation Nr: 0323306	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a left elbow 
fracture (non-dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, (RO) 
which denied the above claim.


FINDING OF FACT

The service-connected residuals of a left elbow fracture are 
manifested by restricted range of motion, pain, and weakness.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and not 
higher, for service-connected residuals of a left elbow 
fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5010, 5207 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the January 2000 rating decision, the 
February 2000 Statement of the Case (SOC), and the February 
2001 and September 2002 Supplemental Statements of the Case 
(SSOC).  He was specifically told about the requirements to 
establish a successful claim, and of the reasons that the 
evidence in his case was inadequate.  The veteran was further 
informed of which information and evidence he was to provide 
to VA and of which information and evidence VA would obtain 
on his behalf by means of the foregoing correspondence, as 
well as a December 2001 letter from the RO.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available private 
medical treatment records.  There is no indication of 
relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded appropriate VA examinations 
in January 2000 and in November 2001.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Residuals Of A Left Elbow Fracture

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of a left elbow 
fracture are currently rated as 10 percent disabling under 
Diagnostic Codes 5010-5207 in the VA Schedule for Rating 
Disabilities.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2002).  The 
hyphenated diagnostic code in this case indicates that 
arthritis due to trauma under diagnostic code 5010 is the 
service-connected disorder, and it is rated as if limitation 
of extension under diagnostic code 5207 were the residual 
condition.  

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the elbow as well as the resulting 
limitation of motion, if any, of the elbow.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5207 (2002).

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I (2002). 

Under Diagnostic Code 5207, a 10 percent evaluation is 
assigned when limitation of extension of the forearm of the 
non-dominant upper extremity warrants a 10 percent rating if 
it is limited to 45 or 60 degrees.  A 20 percent evaluation 
is warranted if it is limited to 75 or 90 degrees.  A 30 
percent evaluation is warranted if it is limited to 100 
degrees, and the maximum 40 percent evaluation is warranted 
if it is limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2002).

Diagnostic Code 5206 provides the applicable rating criteria 
for the limitation of flexion of the elbow.  Under this 
Diagnostic Code provision, a 10 percent evaluation is 
assigned when flexion of the non-dominant elbow is limited to 
100 degrees.  A 20 percent evaluation is warranted if it is 
limited to 90 or 70 degrees.   A  30 percent evaluation is 
warranted if it is limited to 55 degrees, and the maximum 40 
percent evaluation is warranted if it is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2002).

When flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent disability 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2002).

Limitation of pronation of the forearm warrants a 20 percent 
rating if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  Motion lost 
beyond the middle of arc also warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2002).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2002).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2002).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

By rating action dated in July 1954, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of a left elbow fracture and assigned a 10 percent 
evaluation effective as of May 13, 1954.  

In September 1999, the veteran submitted a claim for 
entitlement to an increased rating evaluation of his service-
connected residuals of a left elbow fracture.

A medical treatment record from T. M. Carrell, M.D., dated in 
December 1998, shows that the veteran reported that he 
continued to work as a carpenter, but that he had lost most 
of his grip in his left hand.  X-rays showed severe post-
traumatic osteoarthritis of the left elbow.  Physical 
examination revealed 1+ effusion in the left elbow.  He 
lacked 15 degrees of extension in the left elbow and had 
flexion to 110 degrees.  He had full pronation, but lacked 15 
degrees of supination.  His physician recommended soft tissue 
modalities to the elbow, resting the elbow, gentle range of 
motion exercises and anti-inflammatories.  The veteran was 
offered an interarticular injection, but he declined.

A VA examination report dated in January 2000 shows that the 
veteran reported that his left elbow disability had increased 
over the preceding six to eight months, and that he could not 
hold things firmly.  Physical examination revealed range of 
motion of almost complete extension, lacking 3-4 degrees, 
with flexion to 135 degrees, 90 degrees of supination, and 70 
degrees of pronation.  There was no evidence of painful 
motion.  A difference of 10 degrees in valgus alignment of 
the left elbow compared to right elbow was noted.  The 
examiner noted that the veteran seemed to have reduced 
ability to grasp firmly with left hand when the elbow was in 
an extended position.  The diagnosis was residuals of an old 
fracture with limitation of motion and some deformity, with 
reduced function.  There were no  abnormal neurological 
symptoms in the arm or hand cited.  X-rays revealed 
degenerative changes, probably post traumatic.

Medical treatment records from T. M. Carrell, M.D., dated in 
April 2001 show that the veteran had some loss of strength in 
the left arm and some limitation of motion.  Records show 
grip strength was 87 pounds in the right hand and 45 pounds 
in the left hand.  Range of motion of the left elbow lacked 
15 degrees of extension and supination.  There was full 
pronation and flexion was to 110 degrees.

A VA examination report dated in November 2001 shows that 
there was some reduced grip strength on the left but that it 
was still considered good.  The left elbow had 30 degrees of 
carrying angle compared to 15 degrees on the normal right 
elbow.  Both elbows had 70 degrees of pronation and 90 
degrees of supination.  The left elbow had 15 degrees of 
permanent flexion deformity with further flexion to 135 
degrees.  The veteran's grasp seemed slightly weaker on the 
left than on the right, but was still rated as good.  There 
was some discomfort when he tried to extend with strength.  
There was no focal neuromuscular deficit, and no suggested 
nerve damage.  X-rays showed post traumatic arthritic 
changes.  The diagnosis was fracture of the elbow with 
degenerative changes.

The ranges of motion in degrees, as tested on medical 
examinations, do not reflect a degree of impairment under the 
rating schedule that would warrant an increased disability 
rating for the veteran's left elbow if rated under the 
limitation of motion codes.  As noted above, the veteran has 
not demonstrated limitation of flexion of the elbow to 70 or 
90 degrees, limitation of extension to 75 or 90 degrees, or 
loss of pronation beyond the last quarter or middle of the 
arc.  Regardless, the Board concludes that the complaints of 
pain on motion are sufficiently supported by objective 
findings to warrant a 20 percent rating in this case for the 
veteran's service-connected left elbow disability.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5206, 5207 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1996).  The medical 
evidence of record, coupled with the veteran's statements, 
shows that his left elbow exhibits increased weakness and 
decreased strength.

However, the findings do not approximate the criteria for the 
assignment of a 30 percent rating.  As stated earlier, in 
order to be entitled to a rating in excess of 20 percent 
under Diagnostic Codes 5206 or 5207, the evidence would have 
to show that the veteran's left elbow must have flexion 
limited to 55 degrees or extension limited to 100 degrees, 
which is clearly not the case here.  Nor is there any 
evidence of bone fusion with the hand fixed in supination or 
hyperpronation so as to warrant a 30 percent rating under 
Diagnostic Code 5213.  The Board has considered the 
assertions of the veteran as to the frequency and severity of 
his symptoms, however, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered whether there are any alternate 
Diagnostic Code provisions under which the veteran would be 
entitled to a disability evaluation in excess of the 20 
percent rating already in effect.  As the medical evidence 
contains no confirmed diagnoses of ankylosis of the elbow; 
impairment of the flail joint; joint fracture with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of head of radius; or impairment of the radius or 
ulna; Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 are 
not for application.  Accordingly, the veteran's 
symptomatology does not show symptoms of the severity and 
persistence to warrant a disability evaluation greater than 
20 percent.

Additionally, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case which could support an extraschedular rating for 
the veteran's service-connected residuals of a left elbow 
fracture.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(noting that the Board is not precluded from affirming a 
conclusion of the RO that the criteria for extraschedular 
consideration have not been met); VAOPGCPREC 6-96 at para. 18 
(Aug. 16, 1996).  Section 3.321(b)(1) provides that in the 
exceptional case "where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."

In this case, there is no indication that the disability 
picture associated with the veteran's service-connected 
residuals of a left elbow fracture is so exceptional or 
unusual that the normal provisions of the rating schedule do 
not adequately compensate the veteran for such disability.  
The veteran is in receipt of a Schedular 20 percent 
disability rating which contemplates the symptoms associated 
with residuals of a left elbow fracture.  The evidence does 
not reflect other symptomatology associated with the 
veteran's disability which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to the service-connected residuals of a left 
elbow fracture have resulted in such extreme impairment as to 
warrant an extraschedular evaluation.  The veteran has not 
required any recent periods of hospitalization for his left 
elbow and, despite his complaints of difficulty at work, he 
works as a carpenter.  Accordingly, referral for 
consideration of a rating in excess of the currently assigned 
20 percent under 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Entitlement to a disability evaluation of 20 percent, and not 
higher, for service-connected post-operative 
service-connected residuals of a left elbow fracture is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

